 In the Matter Of MILLER & MILLER MOTOR FREIGHT LINESandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCAL 745In the Matter of MILLER & MILLER MOTOR FREIGHT LINESandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS, LOCAL UNION No. 47, AFLCases No. 16-R-1027 and 16-R-1036, respectively.DecidedNovember 11, 1944Mr. Otis E. Nelson,of Wichita Falls, Tex., for the Company.Messrs. J. L. DavisandT. T. Neal,of Dallas, Tex., for Local 745.Mr. W. F. Derden,of Ft. Worth, Tex., for Local 47.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petitions duly filed by International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of Alnerica,Local 745, and by International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers,Local Union No. 47, AFL, hereincalled, respectively,Local745 andLocal 47, and collectively called theTeamsters,alleging that a question affecting commerce had arisen con-cerning the representation of employees of Miller & Miller MotorFreight Lines, Wichita Falls,Texas, herein called the Company,' theNational Labor Relations Board consolidated the petitions and pro-vided for an appropriate hearing upon due notice before Earl Saun-ders, Trial Examiner.Said hearing was held at Ft. Worth, Texas, onSeptember 18, 1944.The Company and the Teamsters appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at theIThe formal documents were amended at the hearingto show thecorrect name of theCompany asabove set forth.59 N. L. R. B., No. 42..203 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Amotion by the Company to reopen the record for a further hearing ishereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMiller & Miller Motor Freight Lines, a copartnership composed ofL. F. Miller and F. D. Miller, maintains its principal office in WichitaFalls, Texas. It is engaged in the hauling and transportingof generalcommodities in the States of Texas and Oklahoma, operating under theauthority of the Interstate Commerce Commission, the Texas Rail-road Commission, and the Oklahoma Corporation Commission. Dur-ing the 6 months next preceding the hearing, the Company's gross "in-come amounted to more than $300,000, more than $50,000 of whichwas revenue received for transporting freight in interstatecommerce.The Company admits, and we find, that it is engagedin commerce.within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDLocal Unions Nos. 745 and 47 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, affil-iated with the American Federation of Labor, are labor organizationsadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about August 16, 1944, Local 745 and Local 47 notified theCompany that each represented certain of its employees and requestedthat the Company negotiate with them as exclusive bargaining rep-resentative of the said employees.The Company refused to negotiateuntil such time as the majority status of each local had been determinedin an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Teamsters represents a substantial numberof employees in the units hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that Local 745 submitted 19 application blanks, all datedduring the month of August 1944.There are approximately 32 employees within the unitpetitioned for.Local 47 submitted 3 application blanks dated during August 1944. Thereare about 7 employees within the unit sought. MILLER & MILLER MOTOR FREIGHT LINES205IV. THE APPROPRIATE UNITSLocal 745 requests a unit comprised of all over-the-road drivers inthe employ of the Company, excluding dockmen, pick-up and deliv-ery drivers,'office and supervisory employees.Local 47 seeks a unitconfined to the Company's Ft. Worth pick-up and delivery, drivers,dockmen, and warehousemen but excluding over-the-road drivers,office, and supervisory employees.The Company asserts that only a,unit embracing all of its employees is appropriate.The record establishes that the Company employs approximately32 over-the-road drivers, who operate over routes from Dallas toAmarillo and Lubbock, Texas. The work of these employees is closelyregulated by the Interstate Commerce Commission.Thus, they aresubject to special rules governing the number of consecutive hourswhich they may work each day, the number of hours they may workper week, the periods of rest that must be observed and other workingconditions.Over-the-road drivers are paid on a mileage basis plus anextra sum for local pick-ups and deliveries based upon the length oftheir routes.Local cartage employees, i. e., dockmen, warehousemen,and city drivers, on the other hand, are either confined to work at theterminals used by the Company, or operate within the immediatevicinity of the cities in which they are located.These employees,unlike the over-the-road drivers, are not subject to the same regula-tions of the Interstate Commerce Commission, nor are they paid upona mileage basis, but by hourly wage rates. Similarly, the supervisionof over-the-road drivers is handled differently from that of localcartage employees.The former are under the direct control of theCompany's operating manager at its home office in Wichita Falls.Hereceives recommendations as to the hiring and discharge of over-the-road drivers from the Company's agents, each one of whom is in chargeof one of its terminals.Dockmen and city drivers, however, may bedirectly hired and discharged by the agents and dock foremen withoutprior reference to the operating manager.While there is a certain'amount of duplication of work between the two categories of em-ployees, it is clear that the major proportion of any employee's workweek is spent in either one or the other, so that a delineation of unitsconsonant with this usage is a practicable one. In view of these factsand the pattern of organization established by the Teamsters in Texas,and by other locals of the International Brotherhood elsewhere in thecountry, we are of the opinion that over-the-road drivers constitute aclearly defined homogeneous group capable of collective bargainingwithin the unit petitioned for by Local 745.We further believe thatall local cartage employees of the Company in Ft. Worth may bargaincollectively as a separate appropriate unit. 206 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following units are appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:(1)All over-the-road drivers employed by the Company,excludingdockmen, warehousemen,pick-up and delivery drivers, office em-ployees,and all supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the status,of employees,or effectively recommend such action;(2)All pick-up and delivery drivers, dockmen,and warehousemenemployed by the Company in the city of Ft.Worth,Texas, excludingall over-the-road drivers,office employees,and all supervisory em-ployees with authority to hire, promote,discharge,discipline,or other-wise effect changes in the status of employees,or effectively recommend-such action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.Due to the difficulty in balloting drivers on duty at distantpoints, and in order to avoid delay in the successful completion of theballoting, the parties request the use of mail ballots.The Regional'Director is hereby specifically authorized to use the mail for ballotingpurposes whenever, in his discretion, expediency will be served thereby.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Miller & MillerMotor Freight Lines, Wichita Falls, Texas, separate elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and,supervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to,Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the units found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in the MILLER & MILLER MOTOR FREIGHT LINES207armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the elections, (1) to determine whether or notthe employees in the over-the-road drivers unit desire to be representedby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 745, and (2) to determine whetheror not the employees in the Ft. Worth unit desire to be representedby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers, Local Union No. 47, AFL, for the purposes of col-lective bargaining.618683-45-vol. 59-15